DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed  09/12/22, with respect to the rejection(s) of claim(s) 1-12 under 103 have been fully considered and are not persuasive but the amendments overcome th previous 103 rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously applied references of Walter in view of Edwards now in further view of Boling. See the rejections below.
The applicant argues that the reference of Edwards is drawn to an esophageal introducer and is not drawn to or related to fixing a conductor to an electrode. However, the reference of Edwards is used to teach that it is known in the art to have an opening with a larger diameter at one end and a smaller diameter at the other end in order to assist in insertion of the elongated component that is being inserted into it. This configuration of an opening was known in the art and common in the field and would have been obvious to utilize an opening with this type of configuration when guiding a conductor/wire through the opening in the wall of the device to the electrode on the external surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Walter (U.S. PG Pub 20070168004 A1) in view of Edwards et al (U.S. PG Pub 20020123748 A1), and further in view of Boling et al (U.S PG pub 20030195602 A1).
Regarding claim 1, Walter teaches a system for reception or emission of an electrical signal from or into the human or animal body (Fig 5A-B teaches an electrode lead for stimulation; [0002]-[0003] teaches the lead having electrode terminals to provide an electrical interface for an implantable pulse generator; [0017]; [0030]), comprising: at least one insulated electrical conductor (Fig 5A-B element 150 teaches an insulated conductor; [0003] teaches the conductors are insulated; [0006]) a sleeve-shaped electrode that is electrically connected to the electrical conductor and comprises an internal side, an external side, a channel (Fig 5A-B teaches a ring electrode contact 140 having an external side facing outward and an internal side in contact with the tubing 160 of the lead. The ring electrode wrapping around the outer surface of the tubing, forming a channel for the lead and conductors to be placed through; Fig 6 teaches multiple ring electrodes wrapping around the lead, creating channels); and an opening in a wall of the channel (Fig 5A-B teaches the ring electrode 140 having an opening aligned with the opening of the tubing 162 for the conductor 150 to be placed through the tubing 160 and the ring electrode 140); wherein the channel defines a longitudinal axis along which the conductor is arranged in the channel (Fig 5A-B teaches conductor 150 disposed within the channel; Fig 6; [0027]); and wherein a material of the electrode surrounds the entire circumference of the opening (Fig 2; Fig 5A-B teaches the electrode 140 completely surrounding the opening where the conductor is placed through and connected; [0025]; [0027]); the electrical conductor is guided through the opening between the internal side and the external side of the opening transverse to the longitudinal axis of the channel (Fig 2; Fig 5A-B teaches the conductor 150 being guided through the opening between the internal and external side of the opening traverse to the longitudinal axis of the channel); and the electrical conductor is connected to the electrode within the opening directly in firmly-bonded or force-locking manner such that a durable mechanical and electrical connection between the electrical conductor and the electrode is established (Fig 2; Fig 5A-B; [0023]; [0027] teaches the conductor wire being welded to the ring electrode; Claim 1). However, Walter fails to teach wherein the opening has a smaller diameter at the external side than its diameter at the internal side and that no portion of the electrical conductor extends beyond the external side of the ring electrode.
Edwards teaches a device in the same field of invention, wherein the lumen for delivering an electrical stimulation delivery element, wherein the wall of the lumen comprises a tapered hole, wherein the outer opening has a smaller diameter at the external side than its diameter on the internal side (Figure 7a illustrates lumen 48 having a tapered opening 54, for delivering an energy delivery element 22, wherein the external side opening is a smaller diameter than the internal side opening; [0054]). However, fails to teach, that no portion of the electrical conductor extends beyond the external side of the ring electrode.
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Walter, to have the opening have a smaller diameter at the external side than its diameter at the internal side, as taught by Edwards, in order to facilitate the insertion of the delivery device, making it easier to thread the energy delivery element through the opening, and help control and possibly limit the range that the delivery element can pass through the opening.
Boling teaches a device in the same field of invention, wherein a lead comprises electrode surfaces on the external side of the lead, wherein no portion of the electrical conductor extends beyond the external side of the surface ring electrode ([0015] teaches the external surface ring electrodes are in electrical communication with electrical conductors, wherein the electrodes are flush or below the outer surface of the shaft of the lead such that no potion of the connected conductor extends bas the outer surface such that he outer surface is relatively smooth and free of obstructions.
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified Walter, such that no portion of the electrical conductor extends beyond the external side of the ring electrode, as taught by Boling, in order to have the external side to remain smooth and free of obstruction (Boling [0115]) to improve the easy and ability of insertion of the device.
Regarding claim 2, Walter teaches claim 1, wherein the firmly-bonded connection is a welded connection ([0023]; [0027] teaches the conductor wire being welded to the ring electrode; Claim 1).
Regarding claim 3, Walter teaches claim 1, wherein the electrical conductor is connected to the electrode in a firmly-bonded, but not in a force-locking manner (Fig 2; Fig 5A-B; [0023]; [0027] teaches the conductor wire being welded to the ring electrode; Claim 1).
Regarding claim 4, Walter teaches claim 1, comprising a multitude of electrical conductors that are each insulated with respect to each other and are arranged in the channel along the longitudinal axis, wherein the electrode surrounds multiple or all of the conductors (Fig 6 teaches a multitude of electrical conductors arranged in the channel along the longitudinal axis wherein the electrode surrounds all the conductors; [ABS]; [0003]).
Regarding claim 5, Walter teaches claim 4, comprising a multitude of electrodes, which each are electrically connected to exactly one other of the electrical conductors, such that the electrodes can be electrically addressed independent of each other (Fig 6 teaches a multitude of electrical conductors arranged in the channel, each being electrically connected to a separate electrode ring; [0003]; [0017]; [0030]-[0031] teaches having multiple conductors being connected to multiple conductors. These electrodes corresponding to as single conductor therefore the electrodes are configured to be independently addressed; claim 16).
Regarding claim 6, Walter teaches claim 1, wherein, other than the direct connection between the conductor and the electrode, there is no further component present that connects the electrical conductor to the electrode in order to establish an electrical and mechanical connection in between ([0027] teaches the conductor being welded to the ring electrode and teaches no other method for mechanically and electrically connecting the conductor and electrode; claim 6).
Regarding claim 7, Walter teaches claim 1, wherein the opening extends through, the electrode going from the internal side to the external side (Fig 2 and Figs 5A-B teaches the opening with which the conductor 150 is placed through extending though the entire depth of the electrode 140).
Regarding claim 8, Walter teaches claim 7, wherein the electrical conductor is guided through the opening from the internal side to the external side such that one end of the conductor is flush with the external side (Fig 2 and Figs 5A-B teaches the opening with which the conductor 150 is placed through extending though the entire depth of the electrode 140 and being flush and flat on the external side of the electrode 140; Fig 6 illustrates the conductors 150 being connected to the electrodes 140 and being flat and flush with the external sides of the electrodes 140).
Regarding claim 9, the modified invention of Walter teaches claim 1, however fails to explicitly teach, wherein the opening has a varying diameter that is cone-shaped.
Edwards teaches a device in the same field of invention, wherein the lumen for delivering an electrical stimulation delivery element, wherein the wall of the lumen comprises an opening that has a varying diameter that is cone-shaped (Figure 7a illustrates lumen 48 having a tapered and cone-shaped opening 54, for delivering an energy delivery element 22, wherein the external side opening is a smaller diameter than the internal side opening; [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Walter, to have the opening to be a cone-shaped opening, as taught by Edwards, in order to facilitate the insertion of the delivery device, making it easier to thread the energy delivery element through the opening, and help control and possibly limit the range that the delivery element can pass through the opening.
Regarding claim 10, Walter teaches claim 1, further comprising at least one further opening (Fig 4 teaches the tubing of the lead comprising multiple opening/ports 162; [0028] teaches the lead comprising multiple access port or openings along its length being arranged either linear or randomly).
Regarding claim 11, Walter teaches an electrical medical device comprising a system according to claim 1 ([0003] teaches the system in claim 1 taught by Walter, having conductors electrically connected to a pulse generator or a lead extension connected to the terminal of a pulse generator; [0017]; [0022]; Claim 17).
Regarding claim 12, Walter teaches the device according to claim 11, that is at least one of a lead, a pulse generator, a cardiac pacemaker, a cardiac resynchronization device, a sensor and a stimulator ([0003] teaches the system in claim 1 taught by Walter, having conductors electrically connected to a pulse generator or a lead extension connected to the terminal of a pulse generator for stimulating tissue; [0017]; [0022]; Claim 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792